  Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 1 of 10



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


I, MAN, ASARKASAAMSU RAASAR RA II                           )
KARAPERNUNTU HERISHETAPAHERU                                )
AS PROSECUTOR: FOR MAN f/k/a CARL F.                        )
CHRISTOPHER AND FOR WOMAN                                   )
CHENZIRA KAHINA FAMILY
                                                )
                        Plaintiffs,             )
                                                )                  Civil Action No. 2016-0057
            v.                                  )
                                                )
FIRSTBANK PUERTO RICO,                          )
                                                )
                        Defendant.              )
________________________________________________)

Appearances:
Asarkasaamsu Herishetapaheru
    f/k/a Carl F. Christopher, Pro Se
Chenzira D. Kahina, Pro Se
St. Croix, U.S.V.I.

Warren B. Cole, Esq.,
Elise Catera, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       This matter is before the Court for review of various Objections filed by Plaintiffs,

Asarkasaamsu Herishetapaheru f/k/a Carl F. Christopher and Dr. Chenzira D. Kahina (collectively

“Plaintiffs”), to Orders entered by Magistrate Judge George W. Cannon, Jr. Plaintiffs have filed

Objections (Dkt. Nos. 76, 84, 85, 109, 110) to the Magistrate Judge’s various Orders denying

Plaintiffs’ multiple Motions to Amend or to Supplement their Complaint (Dkt. Nos. 75, 83, 107,

108). Plaintiffs also have filed an Objection (Dkt. No. 90) to the Magistrate’s Order that granted
    Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 2 of 10



them leave to file an Amended Complaint, but which required specified revisions to Plaintiffs’

proposed amended pleading (Dkt. No. 89). For the reasons discussed below, Plaintiffs’ Objections

will be overruled, and the Magistrate Judge’s decisions will be affirmed.

                                      I.      BACKGROUND

        In this action Plaintiffs, husband and wife, filed a pro se Complaint naming FirstBank

Puerto Rico (“FirstBank”), Virgin Islands Community Bank (“VICB”), and Aurelio Aleman

Bermudez 1 as defendants. (Dkt. No. 1). The Complaint alleges that Defendants had violated

Plaintiffs’ constitutional right to a jury trial in a prior proceeding. Id. at 1. In essence, Plaintiffs

seek to set aside the Judgment and Confirmation of Marshal’s Sale issued by this Court in a prior

mortgage foreclosure proceeding, FirstBank Puerto Rico v. Carl Christopher a/k/a Asarkasaamsu

Herishetapaheru and Chenzira D. Kahina (his wife), Case No. 2013-cv-0093. (“Christopher I”).

        In an “Affidavit” 2 attached to the Complaint (Dkt. No. 1-2) and other filings throughout

this case, Plaintiffs have drafted labyrinthine documents, with the factual and legal bases of their

claims hidden among lengthy assertions of their independent sovereignty, details of their royal

status as decedents from African and Caribbean royalty, lessons about the crimes against humanity

perpetuated in the colonization of the Caribbean islands, dissertations on their inalienable

constitutional rights, and symbols appearing similar to Egyptian hieroglyphics. Buried among this

intricate weaving of explanations, the Court has determined that Plaintiffs are apparently asserting

that FirstBank engaged in fraudulent actions during Christopher I and/or in the transactions leading


1
  Plaintiffs’ Original Complaint named Aurelio Aleman Bermudez and VICB as Defendants. At
the time of all motions addressed herein, Defendant Bermudez had not been served with process.
In addition, Defendant VICB had merged into FirstBank and no longer existed as a separate legal
entity. (Dkt. Nos. 24-1 at 2 n.2; 37, 41) In filing their Amended Complaint, Plaintiffs named only
FirstBank as Defendant.
2
 Neither this “affidavit” nor any others filed by Plaintiffs are sworn under penalty of perjury as
provided in 28 U.S.C. § 1746.
                                                   2
  Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 3 of 10



to the underlying Notes and foreclosure and defamed them. Id. at 4, 14. In addition, Plaintiffs

appear to be seeking to enforce an alleged consent/default judgment that they claim to have

obtained against FirstBank via its acquiescence when FirstBank failed to respond to their

“qualified written request” for information under the Real Estate Settlement Procedures Act

(RESPA), 12 U.S.C. §2601 et seq. Id. at 7-9. The Affidavit accompanying the Complaint refers to

the action as a “Mixed Natural Commerce Law Action.” (Dkt. 1-2).

       FirstBank filed a Motion for Summary Judgment challenging Plaintiffs’ claims. (Dkt. Nos.

24, 26). Plaintiffs responded with several motions seeking to amend their “Mixed Action.” (Dkt.

Nos. 48, 51). The Magistrate Judge denied these Motions because Plaintiffs had failed to comply

with LRCi 15.1—which requires a party seeking to file an amended pleading to “reproduce the

entire pleading as amended specifically delineating the changes or additions.” (Dkt. No. 56 at 2).

The Magistrate Judge found that Plaintiffs’ failure to comply with the Local Rule made it unclear

exactly what amendments Plaintiffs were proposing to make to their pleadings. Id.

       Several days after the Magistrate Judge’s Order (Dkt. No. 56), Plaintiffs filed two

additional Motions to Amend (Dkt. Nos. 58-59) and a multitude of memoranda in support of those

Motions (Dkt. Nos. 67-72). Plaintiffs’ Motions indicated in highlighted sections that they were

seeking to “revise caption, clarify claim, include Temporary Injunction with Notice of Law

Verification” (Dkt. No. 58 at 1) and “Required Amended Common Law Immediate Preliminary

Injunction, pursuant to the Original Claimed Permanent Injunction against Void Judgment.” (Dkt.

No. 59 at 1). After reviewing both Motions and the Responses, the Magistrate Judge again denied

the Motions due to Plaintiffs’ failure to comply with LRCi 15.1 which rendered Plaintiffs’

proposed amendments “unclear.” (Dkt. No. 75 at 2).




                                                3
    Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 4 of 10



        Plaintiffs filed an Objection to the Magistrate Judge’s Order. (Dkt. No. 76). In the

Objection, Plaintiffs challenge the Magistrate Judge’s authority to deny their Motion and request

clarification of the basis for the ruling under the U.S. Constitution. Plaintiffs assert that neither the

Federal Rules of Civil Procedure nor Local Rules apply to their case. They object to the Magistrate

Judge’s statement that Plaintiffs are required to comply with these rules—created by and made for

lawyers and judges—in light of their “inherent, unalienable, natural law, and common law Rights.”

Id. at 1. They emphasize that they are pursuing a mixed action under common law and not pursuing

a “Complaint.” (Dkt. No. 76 at 1-2). Plaintiffs assert their constitutional right to a jury trial under

the common law. Id.

        Plaintiffs subsequently filed several other Motions to Amend with supplementary facts and

exhibits attached. (Dkt. Nos. 77-79, 81). 3 Again, the Magistrate Judge found that Plaintiffs failed

to comply with the Local Rules and, contrary to Plaintiffs’ assertions, the Motions to Amend failed

to add clarity and left their proposed amendments unclear. (Dkt. No. 83 at 2). Plaintiffs then filed

two Notices of Objection to the Magistrate Judge’s Orders (Dkt. No. 84-85), again emphasizing

that they are seeking relief under the “Supreme Law of the Land” and arguing that legislated rules

of civil procedure and local rules do not apply to their claims at common law. (Dkt. 84 at 1). They

claim nothing in the U.S. Constitution provides that federal or local rules apply to individuals

representing themselves in Court. Id. at 3. Plaintiffs also assert that the Court’s Judges and

personnel have mislabeled their pleadings over which they are the “proprietors” and reemphasize

that the claims are based on common law. By labeling documents otherwise, Plaintiffs assert that



3
  The Magistrate Judge declined to Rule on the Motions filed under Docket Nos. 79 and 81, finding
that Docket No. 79 requested injunctive relief which was outside the authority of the Magistrate
Judge to consider, and Docket 81, entitled a motion, actually appeared to be a proposed order.
(Dkt. No. 83, n.1).


                                                   4
    Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 5 of 10



FirstBank and the Court personnel were acting “to interfere, trespass, or assert proprietary control”

over their claim which is protected by the Constitution’s guarantee of a right to trial by jury. (Dkt.

No. 85 at 1-2).

       Plaintiffs filed additional “Motions to Amend” with several supplements. (Dkt. Nos. 86-

88). 4 This time, Plaintiffs substantially complied with LRCi 15.1 by adding an exhibit—a copy of

their original Affidavit marked with additions and deletions to reflect their Proposed Amended

“Mixed Action Suit at Common Law.” (Dkt. No. 86-3). FirstBank did not respond and the

Magistrate Judge granted Plaintiffs’ Motion to Amend. In his Order, however, the Magistrate

Judge directed Plaintiffs to remove certain words from the title of the pleading; to use the ECF

event “Amended Complaint” when docketing; and to use the same caption that was used in the

Magistrate Judge’s Order. (Dkt. No. 89 at 2).

       Plaintiffs filed a Response to the Magistrate’s Order again reiterating that their case is a

suit at common law that is protected by the Seventh Amendment of the U.S. Constitution and is

“not a Civil Complaint.” (Dkt. No. 90 at 2). Plaintiffs insist that the Court Clerk and Magistrate

Judge uphold their constitutional oaths and maintain Plaintiffs’ suit at common law and “not

wrongfully attempt to define or proceed with the Suit . . . as a standard Civil Complaint.” Id. at 3-

4. Attached to Plaintiffs’ Response is their “Amended Mixed Action Suit at Common Law Claim”

(Dkt. 90-1). This “Amended Mixed Action Suit” is being treated by the Court as Plaintiffs’

controlling document defining their claims. The Court will, however, treat Plaintiffs’ Response as

a partial objection to the Magistrate Judge’s directions for their Amended Pleading. Plaintiffs




4
  The Magistrate Judge found that only Document 86 was an actual “motion.” (Dkt. No. 89 at 1
n.1).



                                                  5
  Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 6 of 10



thereafter filed two additional objections disputing efforts of Clerk’s Office personnel and the

Magistrate Judge to label their pleading as an Amended Complaint. (Dkt. Nos. 109-110).

                         II.     APPLICABLE LEGAL PRINCIPLES

       In reviewing a pretrial matter on appeal from a Magistrate Judge, a District Court’s review

is limited to determining whether the Magistrate Judge’s order “is clearly erroneous or contrary to

law.” 28 U.S.C. § 636(b)(1)(A). A Magistrate Judge’s finding of fact is “clearly erroneous when

it ‘either (1) is completely devoid of minimum evidentiary support displaying some hue of

credibility, or (2) bears no rational relationship to the supportive evidentiary data.’” United States

v. Flanders, 2010 WL 3702512, at *2 (D.V.I. Sept. 15, 2010) (citation omitted). In addition, “‘[a]

magistrate's finding of law is contrary to law if the Magistrate Judge misinterpreted or misapplied

the applicable law.’” Id. “This standard requires the District Court to review findings of fact for

clear error and to review matters of law de novo.” Id. See also Equal Employment Opportunity

Commission v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017).

       Under the applicable rules, Plaintiffs must show that the Magistrate Judge’s denials of their

earlier Motions to Amend were contrary to the standards of Rule 15(a) of the Federal Rules of

Civil Procedure. The Rule permits a party to amend its pleading only with the opposing party’s

written consent or with leave of court. Courts have broad discretion to decide motions to amend

but should err in favor of allowing amendments to ensure that “‘a particular claim will be decided

on the merits rather than on technicalities.’” Armstrong ex rel. United States v. Andover Subacute

and Rehab Center Services One, Inc., 2019 WL 643578, at *2, n.35 (D.N.J. Feb. 14, 2019) (quoting

Dole v. Arco Chemical Co., 921 F.2d 484, 487 (3d Cir. 1990)). Under the Rule, “[t]he court should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2) (emphasis added).




                                                  6
  Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 7 of 10



       A motion to amend under Rule 15 may be denied when “(1) the moving party has

demonstrated undue delay, bad faith or dilatory motives, (2) the amendment would be futile, or (3)

the amendment would prejudice the other party.” U.S. ex rel. Schumann v. Astrazeneca Pharm.

L.P., 769 F.3d 837, 849 (3d Cir. 2014) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000));

see Foman v. Davis, 371 U.S. 178, 182 (1962); Fed. R. Civ. P. 15(a)(2).

       The Local Rules of this Court require that a party seeking to amend a pleading, “must

reproduce the entire pleading as amended specifically delineating the changes or additions . . ..:

LRCi 15.1 (emphasis added). Failure to comply with Rule 15.1 is grounds for denying leave to

amend a Complaint. Codrington v. Arch Specialty Insurance Co. of Texas, 2020 WL 4735344, at

*1 (D.V.I. Aug.15, 2020); see also Brooks-McCollum v. Emerald Ridge Serv. Corp., 563 F. App’x

144, 147 (3d Cir. 2014) (holding that “fail[ure] to comply with D. Del. Local Rule 15.1, which

requires that a draft of the proposed amended complaint be submitted with the motion . . . is an

adequate basis for denying leave to amend”).

                                      III.   DISCUSSION

       Despite their various Objections to the Magistrate Judge’s Orders, it appears that the

Magistrate’s Order (Dkt. No. 89) granting Plaintiffs leave to file an Amended Complaint renders

moot their prior Objections. Once they made the effort to comply with the Local Rules by

appending a document reflecting their proposed changes, the Magistrate Judge granted their

request for leave to amend. In any event, in light of Plaintiffs’ Response to the Magistrate’s Order

granting their Motion (Dkt. No. 90) and subsequent pleadings in which they continue to challenge

the applicability of the Federal and Local Rules of Civil Procedure to their action, the Court will

address Plaintiffs’ Objections.




                                                 7
    Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 8 of 10



       In this case, Plaintiffs essentially claim that the Magistrate Judge misinterpreted or

misapplied the law in denying their prior motions to amend by applying Local Rule 15.1 and the

Federal Rules of Civil Procedure to their “common law” claims. Plaintiffs’ view that there is a

separate procedure for “common law” claims that exempts them from having to comply with the

Federal Rules of Civil Procedure and the Court’s Local Rules is without foundation. Plaintiffs have

cited to no authority for such a proposition and the Court is unaware of any. Despite the liberality

the courts must afford in construing pro se pleadings, pro se litigants “must still conform[] to the

standard rules of civil procedure.” McNeil v. United States, 508 U.S. 106, 113, (1993). “[W]e have

never suggested that procedural rules in ordinary civil litigation should be interpreted so as to

excuse mistakes by those who proceed without counsel.” Id.; 5 see also Farretta v. California, 422

U.S. 806, 834 n. 46 (1995) (finding pro se status is not a license to disregard procedural rules or

substantive law).

       Except in very limited circumstances, the filing of amended pleadings requires either

consent of the opposing party or the Court’s permission. Fed. R. Civ. Proc. 15(a)(2). The Local

Rules of this Court require the party seeking permission to amend a complaint to provide a copy

of the proposed amendment with a clear showing of the changes, omissions and additions the party

is seeking to make to the prior pleading. LRCi 15.1 (“any amendment to a pleading . . . must

reproduce the entire pleading . . . specifically delineating the changes or additions”). 6



5
 Plaintiffs here are even less deserving of the Court’s leniency given that this is not a case of
mistake, but of abject defiance of the Magistrate Judge’s Orders in the face of an unambiguous
Local Rule.
6
 In this regard, Local Rule 15.1 is much like that of other district courts in the Third Circuit. See
D. Del. LR 15.1(b) (proposed amended pleading “shall indicate in what respect it differs from the
pleading which it amends, by bracketing or striking through materials to be deleted and underlining
materials to be added”); D.N.J. LRCi 15.1(a)(2) (a motion to amend must include “a form of the
amended pleading that shall indicate in what respect(s) it differs from the pleading which it
                                                  8
  Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 9 of 10



       The purpose of these rules is to give the Court and all parties the opportunity to evaluate

the proposed amended pleading and determine whether the proposed amendment is possibly

subject to objections for insufficiency, prejudice, or futility. Folkman v. Roster Fin. LLC, 2005

WL 2000169, at *8 (D.N.J. Aug. 16, 2005). When a Motion to Amend is not filed with the required

attachment reflecting revisions, the Court and opposing parties are hindered in evaluating the

propriety of the proposed amendments. Thus, a motion can be denied solely for failing to provide

the required “marked up” pleading. Brooks-McCollum, 563 F. App’x at 147; Obuskovic v. Wood,

2016 WL 6471023, at *1, n.2 (D.N.J. Oct. 31, 2016).

       Plaintiffs have exercised their right to procced in this matter pro se. Simply by claiming

sovereignty and refusing to call their pleading an “Amended Complaint” does not alter the reality

that their action is governed by the Federal Rules of Civil Procedure and the Local Rules of this

Court. Plaintiffs are obligated to comply with these Rules. If they refuse to do so—which they did

on multiple occasions notwithstanding the Magistrate Judge’s rulings—they act at their peril.

       In sum, in light of the fact that the Magistrate Judge granted Plaintiffs’ Motion to Amend

once they complied with the Local Rules, the Court finds that their Objections to the Magistrate

Judge’s prior Orders (Dkt. Nos. 76, 84, 85) denying their motions are now MOOT. Moreover, the

Court finds that the Plaintiffs’ subsequent Objections (Dkt. Nos. 109-110)—like the earlier

objections—are wholly without merit and will be DENIED. Finally, Plaintiffs’ Objection (Dkt.




proposes to amend, by bracketing or striking through materials to be deleted and underlining
materials to be added”) M.D. Pa. LR 15.1(b)(2)(motion to amend must include “a copy of the
original pleading in which stricken material has been lined through and any new material has been
inserted and underlined or set forth in bold-faced type”).



                                                9
 Case: 1:16-cv-00057-WAL-GWC Document #: 131 Filed: 09/30/20 Page 10 of 10



No. 90) to the Magistrate Judge’s Order granting their Motion to Amend with conditions (Dkt. No.

89), is also DENIED as groundless. Accordingly, the Magistrate Judge’s rulings will be affirmed.

       An appropriate Order accompanies this Memorandum Opinion.

Date: September 30, 2020                                   ________/s/________
                                                           WILMA A. LEWIS
                                                           Chief Judge




                                              10
